MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of motion to reconsider or reopen.
Respondent’s opposed motion for summary disposition as to petitioner Jose Juan Del Rio-Meza, A78-001-074, is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that a motion to reconsider “must be filed with the Board within 30 days after the mailing of the Board decision” and that a motion to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” 8 C.F.R. § 1003.2(b)(2) & (c)(2). The BIA did not abuse its discretion in denying the motion as untimely where it was filed more than three years after the final administrative decision was rendered. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). Accordingly, this petition for review is denied as to petitioner Jose Juan Del Rio-Meza.
To the extent that petitioners seek review of the BIA decision denying relief to petitioner Jorge Del Rio-Rodriguez, A78-*627001-075, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(b)(1); Sheviakov v. INS, 237 F.3d 1144 (9th Cir.2001); Narayan v. INS, 105 F.3d 1335 (9th Cir.1997).
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate. The motion for stay of voluntary departure, filed after the voluntary departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004).
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.